Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 2, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  150397(86)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  EBONY WHITE, Conservator for MA’KIERAN                                                                              Justices
  MOSS, Minor,
            Plaintiff-Appellee/Cross-Appellant,
  v                                                                 SC: 150397
                                                                    COA: 304221
                                                                    Wayne CC: 08-106604-NH
  HUTZEL WOMEN’S HOSPITAL, a/k/a
  HARPER-HUTZEL HOSPITAL,
           Defendant-Appellant/
           Cross-Appellee,
  and
  SUSAN BERMAN, M.D., NICOLE MAHONEY,
  M.D. and SHUKRI ABDULLAH, M.D.,
             Defendants.

  _________________________________________/

        On order of the Court, the motion for reconsideration of this Court’s September
  25, 2015 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 2, 2016
         a0125
                                                                               Clerk